El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
El 26 de julio de 1924, previo permiso de la Corte de Distrito de Ponce, el Pueblo de Puerto Rico por iniciativa de su Procurador General presentó en dicho tribunal una querella jurada contra Blas Oliveras alegando en tres cau-sas de acción que desempeña ilegalmente el cargo público de alcalde de la ciudad de Ponce desde el día 9 de julio de 1924 porque fue nombrado por la Asamblea .Municipal de Ponce para ese puesto por votación de ocho de los trece miembros que constituyen esa asamblea, en violación de la ley de 1924, (p. 91) que requiere el voto de las dos terceras partes, por lo menos, de los miembros que constituyen dicha asamblea: porque el demandado no es de la misma fi-liación política del alcalde anterior, por lo que también viola ese nombramiento dicha ley; y porque el mismo fué hecho en sesión extraordinaria celebrada por la asamblea municipal el 9 de julio de 1924 sin que en la convocatoria para ella se hiciera constar que *el nombramiento de alcalde para la ciudad de Ponce sería asunto para ser tratado en esa reu-nión. Por esas alegaciones se pidió a la corte que expidiera un auto de quo warranto contra Blas Oliveras para que jus-tificase en virtud de qué autoridad está desempeñando el ex-presado cargo y que en definitiva se resolviese que el quere-llado está ocupando ilegalmente dicho cargo y que se le des-*745posea de él. Librado el auto solicitado y requerido el de-mandado para que dentro de diez días contestase la quere-lla no presentó contestación alguna, limitándose a solicitar por escrito que se anulara el auto expedido, que fuesen eli-minados ciertos particulares de la querella y formuló ex-cepciones previas contra la misma.
El día 22 de agosto de 1924 señalado para la vista del auto comparecieron las partes, y habiendo solicitado el Pro-curador General permiso para enmendar su querella le fue concedido con la condición de que la redactase de nuevo. Esas enmiendas consistieron en decir que el nombramiento del querellado se hizo para cubrir una supuesta vacante del cargo de alcalde y para agregar en la súplica que se • declarase que no existe vacante alguna en el cargo de al-calde. A la querella enmendada se hicieron las mismas ob-jeciones que a la original y se pidió además que la corte no conociera del asunto y que declarase nulas todas las actua-ciones. Por su parte el querellante solicitó de la corte que dictase sentencia por las alegaciones de la querella por no haberla contestado el demandado alegando su- título para el cargo.
La corte de distrito oyó los argumentos de las partes sobre todas estas cuestiones y después resolvió declarando sin lugar todas las alegaciones de derecho hechas por el querellado y con lugar la petición de sentencia contra el de-mandado por no haber contestado la querella, y en su con-secuencia declaró que Blas Oliveras estaba ocupando ilegal-mente el cargo de Alcalde de Ponce, que debía ser despo-seído de él y que no había existido vacante alguna que re-quiriese su nombramiento. Esa sentencia fue cumplida in-mediatamente y ha sido apelada para ante nosotros por el querellado.
Nos limitaremos a considerar las excepciones previas a la querella y la sentencia dictada por la falta de contesta-ción del demandado porque las otras cuestiones promovidas por el querellado no son de importancia.
*746Los motivos de la excepción previa son: primero, que* la corte de distrito no tiene jurisdicción para conocer de este procedimiento en la forma que lia sido iniciado por la materia de la acción; segundo, que existe un defecto de parte demandada; tercero, que ninguna de las tres causas de acción expuestas en la querella aduce lieclios suficientes para constituir causa de acción; cuarto, que el querellante no tiene capacidad legal para demandar en la forma que lo hace; y quinto, que la querella es ambigua, ininteligible y dudosa.
El fundamento del primer motivo de la excepción es que la corte no tiene jurisdicción para conocer de este procedi-miento de quo warranto porque no ha sido concedido por el artículo 65 de la Ley Municipal como recurso contra los actos legislativos o administrativos de las asambleas muni-cipales. Esta misma cuestión fué promovida rigiendo la actual Ley Municipal en el caso de El Pueblo v. López, 29 D.P.R. 810, en el que se trataba del nombramiento hecho por un concejo municipal para el cargo de comisionado de ser-vicio público, substituido ahora por el alcalde, a favor de cierta persona que se alegaba estar desempeñando ese puesto' ilegalmente por no tener las condiciones exigidas por la ley para desempeñarlo, y resolviéndolo dijimos:
“Entendemos que el recurso de quo warranto es el apropiado a los fines que persigue el querellante.
“La Ley Municipal No. 85, aprobada en 31 de julio de 1919, en su artículo 65, bajo el epígrafe ‘Recursos Judiciales,’ 'dice así: •
“ ‘Las cortes de distrito tendrán jurisdicción a instancia de parte perjudicada:
“ ‘{a) Para anular o revisar cualquier acto legislativo o admi-nistrativo de la asamblea municipal o concejo de administración- o de los comisionados, que lesione derechos constitucionales de los que-rellantes o,sea contrario a la Ley Orgánica o a las leyes de Puerto Rico, mediante certiorari;
“ ‘(b) Para suspender mediante injunction la ejecución de cual-quier ordenanza, acuerdo, resolución u orden que lesione derechos-garantizados por la Constitución o las leyes insulares;
*747“'(c) Para compeler, mediante auto de mandamus al cumpli-miento de deberes ministeriales por los funcionarios municipales;
“ ' (d) Para conceder, mediante juicio ordinario, compensación de daños y perjuicios a los perjudicados por actos u omisiones de los funcionarios municipales, por malicia, negligencia o ignorancia.’
“Como se ve la sección 65 en su apartado (a), prescribe el re-curso dcertiorari para anular o revisar cualquier acto legislativo o administrativo de la asamblea municipal o concejo de administra-ción o de los comisionados que lesionen derechos constitucionales de los querellantes o sea contrario a la Ley Orgánica o a las leyes de Puerto Eico, estableciendo para otros casos en los apartados (&), (c) y (d) el mjnntion, el mandamus y el juicio ordinario. La elec-ción de un comisionado no es un acto legislativo ni administrativo en el sentido propio de la palabra y la simple lectura del apartado (a) muestra que no ha sido redactado en consideración a la elección de comisionados sino teniendo presente la realización de determina-dos actos lesivos de derechos constitucionales, de la Ley Orgánica o de las leyes de Puerto llieo. Se trata en el presente caso de si Pedro López debe cesar o nó en- el cargo de Comisionado de Servicio Pú-blico, Policía y Prisiones del pueblo de Dorado por estar incapaci-tado legalmente para su desempeño y a ese fin el remedio claro es el establecido por la Ley de Quo Warranto aprobada en primero de marzo de 1902 que no ha sido expresa ni tácitamente derogada por la Ley Municipal citada.’’
El argumento para el segundo motivo de excepción de que el cargo de alcalde es propiedad de la asamblea municipal y que por esto ella debe ser demandada, es tan insos-tenible que ni siquiera lo trata el apelante en su alegato, y no insistiremos en él.
También se alega como fundamento de la excepción pre-via que el querellante no tiene capacidad legal para deman-dar en la forma que lo lia hecho porque de ninguna de las tres causas de acción ejercitadas aparece que el Procura-dor General tenga interés alguno en el cargo de Alcalde de Ponce. Es verdad que el Procurador General no tiene inte-rés personal en el cargo de Alcalde de Ponce, pero a pesar de esto puede promover el procedimiento de quo warrcmto porque cuando se trata de desposeer a una persona del cargo que usurpa o que ilegalmente está desempeñando la ley ex-*748presamente le concede la facultad de establecer ese procédi-miento a nombre de El Pueblo de Puerto Rico.
Se alega asimismo que la querella es ambigua, ininteli-gible y dudosa porque mientras en algunas partes de ella se dice que el querellado fué nombrado para cubrir una su-puesta vacante de alcalde, en otra parte de la misma se con-signa que la renuncia del anterior alcalde fué la que motivó el nombramiento del demandado.
La querella enmendada no adolece de los defectos que se le imputan en este motivo de la excepción porque la mani-festación que se bace en el liecho cuarto de la segunda causa de acción respecto a que la renuncia del anterior alcalde motivó el nombramiento del querellado no es la expresión de que exista una renuncia efectiva y por tanto no contra-dice las expresiones Lechas en otras partes de la querella enmendada de que el nombramiento se hizo para cubrir una supuesta vacante.
Examinemos la excepción previa respecto a si alega o nó hechos suficientes en las tres causas de acción que ejer-cita.
Se alega en la primera causa de acción de la querella enmendada que el nombramiento del querellado para el cargo de alcalde es. ilegal porque no fue hecho y aprobado por el voto de las dos terceras partes, por lo menos, de los miembros que constituyen la Asamblea Municipal de Ponce, o sea, de sus trece miembros, pues en la sesión durante la cual se llevó a cabo el expresado nombramiento sólo dieron su voto a favor del mismo ocho de los miembros que consti-tuyen dicha asamblea.
Sostiene el querellado que la Asamblea Municipal de Ponce, que se componía antes de trece miembros, sólo tiene ahora once por virtud de la Ley núm. 11 de 25 de junio de 1924, (p. 77) que empezó a regir el primero de julio si-guiente y que por tanto ocho de sus votos son las dos terce-ras partes necesarias para aprobar el nombramiento, pero nosotros no concurrimos con esta apreciación del apelante *749porque la Ley núm. 11 no ha variado' el número de trece miembros que tienen las asambleas municipales de primera clase (como es la de Ponce) sino para las elecciones que ocurran después, toda vez que la sección 16 de dicha ley lo que dispone es que en las elecciones generales se elegirán once miembros para las asambleas de los municipios de pri-mera' clase, y después de la ley no se ban celebrado todavía las elecciones generales, aunque están muy próximas. Sin embargo, entendemos que es suficiente que ese nombramiento lo aprueben las dos terceras partes del quorum de la asam-blea municipal, según declaramos en el caso de Gutiérrez v. Asamblea Municipal de Yauco resuelto en junio 13, 1924 (pág. 355), al considerar el artículo 26 de la Ley núm. 60 de 1921, pág. 445 que exige el voto de las dos terceras par-tes de los miembros de la asamblea municipal para el nom-bramiento de comisionado de servicio público; y aunque el querellante alega qué esa decisión no está sostenida por las citas que en él se hacen, no solamente discrepamos de su apreciación sino que podemos decir que está también apo-yada por los casos siguientes: City of North Platte v. North Platte Water Works Co., (56 Neb. 403) 76 N.W. 909; State v. Board of Police Commrs., 113 La. 423 (77 So. 16); Southworth v. Palmyra, etc., 2 Mich. 287; Zeiler v. Central R. Co., (84 Md. 304, 35 A. 932) 43 L.R.A. 470; Swindell v. State, 143 Ind. 170, (42 N.E. 528, 35 L.R.A. 50); Commissioner v. Trust Co., 118 N.C. 784; State of Montana v. Young (Mont.) 37 L.R.A. 205; State v. Skeegs, (154 Ala. 249 ) 46 So. 270.
El Fiscal General trató de distinguir los casos citados en nuestra referida opinión de dos modos. Primero, llamando la- atención a una supuesta contradicción en la cita de Ruling Oase Law contenida en la expresada opinión. Sin embargo, la sección 190 del tomo 19 de Ruling Case Law, pág. 890, meramente trata de indicar que se ha resuelto que. cuando las dos terceras partes.de los “miembros” es necesaria para actuar, esto quiere decir las dos terceras partes de todos *750los miembros. Hemos examinado el punto y .encontramos solamente un caso en el que aparentemente así se resuelve y ese es uno de Oklahoma, donde se cita el de Redmond v. Incorporated Town of Sulphur, (32 Old. 201) 120 Pac. 262. Allí esa corte dice que no se le citaron casos y encontramos que no se hace ningún análisis o distinción del volumen de jurisprudencia en sentido contrario. Hasta que no se examine la razón e historia de la regla, cualquier persona tal vez podría suponer que las dos terceras partes de los miem-bros significa las dos terceras partes de todos los miembros. Cuando la legislatura dice que la “mayoría de los miem-bros constituirá quorum,” para esta gestión inicial no hay base que pueda servir para un cálculo como no sea tomar todos los miembros. Después que un “quorum”, sin embargo, se ha definido como el número necesario de miembros para actuar, la palabra “quorum” viene a ser equivalente a la palabra “cámara” ó los “miembros,” y. las dos terce-ras partes de un quorum, o de aquellos realmente presen-tes es todo lo necesario. La cita de Puling Case Law de un caso de Minnesota no sostiene en absoluto la idea contraria. Allí la constitución requería que para aprobar.un proyecto de ley era necesaria una mayoría de todos los miembros. .Por tanto, al requerir la legislatura las dos terceras par-tes para tomar acción, eran necesarias por inferencia inevitable las dos terceras partes de todo el número. El otro caso —Newbold v. City of Stuttgard (145 Ark. 544), 224 S. W. 993—citado por el Fiscal General, se pronuncia en el mismo sentido.
La otra pretendida distinción es que los citados casos se referían a las dos terceras partes de la “cámara” y no a'las dos terceras partes de los “miembros.” Una lectura del caso United States v. Ballin, 144 U.S. 1, (12 Sup. Ct. 507, 36 L. ed. 321), citado en el de Gutiérrez Vélez, mues-tra el error de esta supuesta distinción. El juez Brewer, con citas de autoridades, demostró que mucho tiempo antes de invocarse la regla por cuerpos legislativos más altos har *751"bía sido aplicada a los cuerpos municipales y otras corpo-raciones; que la regla Había sido siempre para tales asam-bleas constituyentes que un quorum era necesario para ac-tuar. De modo que los casos posteriores, algunos de los -cuales citamos anteriormente, .y en los que se cita el caso de Baffin, aplicaron la regla a cuerpos legislativos superio-res donde la palabra “cámara” se empleó para cubrir dis-posiciones que requerían las dos terceras partes de dicha cámara.” En otras palabras, resultó que la regla que el juez Brewer demostró "ser cierta para cualquier mayoría de una ¡asamblea constituyente, era igualmente cierta para las dos terceras partes de tal asamblea. La regia ha sido re-sumida en el tomo 152 de Pac. ítep., pág. 781 (State v. Missouri Pac. Ry. Co. 96 Kan. 609), en esta forma:
“Cuando un voto de % partes (n otra proporción) de un cuerpo legislativo- se prescribe como necesario para cualquier fin, se entiende que son las % partes de aquellos que están presentes y constituyen quorum, a menos que se empleen términos especiales que indiquen claramente una intención diferente. Cooley's Const. Limit (7th Ed..) 201, nota 2; Cotton Mills v. Commissioners, 108 N.C. 678, 13 S.E. 271; Green v. Weller et al., 32 Miss. 650; Warnock v. Lafayette, 4 La. Ann. 419. Esta es la interpretación legislativa que se ha dado al precepto de la Constitución Federal de que un proyecto se convertirá en ley, no obstante el veto del Presidente, si lo aprueba las % partes de cada cámara. TJ.S. Const., art. 1, sección 9. Véase el caso United States v. Alice Weil et al., 29 Ct. Cl. (U.S.) 523, 539.”
La razón de la regla es que para que haya un cuerpo que actúe y lleve a cabo los asuntos públicos, todo lo necesario es que haya quorum. Si la legislatura desea establecer una regla diferente, debe hacerlo expresamente.
Es cierto que después de esa decisión nuestra legislatura por su ley núm. 11 de 1924 creó el cargo de alcalde y disr puso en su sección 29 que en caso de vacante de él la asam-blea municipal nombrará un sustituto mediante el voto de las dos terceras partes, por lo menos, de los miembros quq *752constituyen dicha asamblea, palabras que no difieren de la ley anterior sino en que emplea el verbo “constituir” que es aplicable también a las asambleas constituidas con Ios-miembros necesarios para que baya quorum y puedan deli-berar y resolver, o sea, la mayoría de todos sus miembros,, según el artículo 18 de la Ley Municipal, como quedó en-mendado en 1920, pág. 59. Si la legislatura quiso que esas-dos terceras partes fueran de todos los miembros de la asamblea municipal debió decirlo con palabras más claras, como las que usa en otras secciones de la misma ley, tales como la 27 en la que dice: “En caso de desaprobación, la asamblea considerará- las objeciones, y si dos terceras par-tes, por lo menos, del número total de miembros de la asam-.blea votaren * * * ”: la 28 en la que tratándose de la .consolidación de cargos se expresa así: “siempre que así se acordare por una mayoría de las dos terceras partes de la totalidad de los miembros de la asamblea”: siendo muy significativa en este punto la sección 61, pues mientras en su primera parte dice que cualquier ordenanza para auto-rizar venta, permuta, etc. “tendrá que ser aprobada por no-menos de las dos terceras partes de los miembros de la asamblea municipal,” contiene un disponiéndose que dicer “nada de lo contenido en este artículo se interpretará en el sentido de impedir que la asamblea municipal, por los vo-tos de dos terceras partes, por lo menos, de todos sus miem-bros, ceda etc.”
Por consiguiente, lo que requiere la Ley de 1924 para el nombramiento de alcalde son las dos terceras partes, por ló-menos, de la asamblea constituida, esto es, del quorum que es necesario para constituirla.
En vista de lo expuesto, habiendo recibido el nombra-miento del querellado ocho votos para su aprobación y no-alegándose en la querella que sus trece miembros estuvie-ran presentes, único caso en que se hubieran necesitado más de ocho votos para la aprobación, tenemos que llegar a la conclusión de que siendo el quorum de la asamblea munici*753pal el de siete asambleístas, el nombramiento del querellado' recibió el voto de más de las dos terceras partes de la asam-blea constituida, y por tanto que la primera causa de acción no aduce hechos suficientes para la nulidad alegada en ella.
Veamos la segunda causa de acción. Se expone en día substancialmente que el nombramiento para cubrir la va-cante debió recaer en persona de la misma filiación polí-tica de la que desempeñaba el cargo anteriormente y que el anterior miembro don Francisco Parra Capó pertenecía al Partido Republicano Portorriqueño mientras que Blas Oliveras pertenece al Partido Socialista.
Así se exigía antes de ser aprobada la Ley núm. 11 de 1924, pero ésta dispuso en su artículo 29 que en caso de va-cante del cargo de alcalde, la asamblea municipal nombrará un substituto por el voto de las dos terceras partes, por lo menos, de los miembros que constituyen dicha asamblea, y cuando no fuere' posible obtenerse esta votación por cual-quier causa, entonces dicho substituto será nombrado por el Gobernador de Puerto Rico, debiendo recaer el nombra-miento en una persona de la misma filiación política de la que causare la vacante, a propuesta del organismo director del partido que eligió al alcalde cuya vacante haya de cu-brirse. En esta ley no se exige que la persona que haya de substituir al alcalde sea de su misma filiación política cuando el nombramiento lo hace la asamblea municipal, re-quisito que sólo es necesario cuando el nombramiento se haga por el Gobernador, siendo quizá la razón de esta dife-rencia que desde las elecciones generales que tendrán lugar en noviembre próximo se declararán electos en cada muni-cipio los candidatos que hayan obtenido el mayor número de votos en la elección, pudieñdo cada elector votar el nú-mero total de los miembros que figuren en el ticket electoral, por lo que probablemente todos pertenecerán en cada municipio a un solo partido político, mientras que según la Ley de 1919 (p. 685) sólo podía votar cada elector una parte de los asambleístas, lo que necesariamente dejaba sitio para *754las minorías. Así, pues, el hecho de que la Asamblea Municipal de Ponce nombrara para substituir al Sr. Parra Capó a persona que no es de su misma filiación política no hace ilegal por ese motivo el nombramiento a favor del querellado.
Réstanos considerar la última causa de acción fundada en que el nombramiento del querellado fué hecho en una se-sión extraordinaria de la Asamblea Municipal de Ponce sin que se expresara en su convocatoria que el nombra-miento de alcalde de la ciudad de Ponce sería asunto para ser tratado en dicha reunión.
El artículo 17 de la Ley núm. 11 de 1924 a que venimos refiriéndonos es terminante en este particular pues dispone que en las sesiones extraordinarias de las asambleas muni-cipales sólo se tratarán los asuntos incluidos en la convoca-toria, y que el nombramiento de alcalde es un asunto y de gran importancia, para la propia asamblea y para el electo-rado en general, parece evidente. Siendo esto así y sin prejuzgar las cuestiones que puedan suscitarse por la con-testación del querellado, es necesario resolver ahora que la querella aduce hechos suficientes en su tercera causa de ac-ción y por tanto que, en cuanto a dicha tercera causa de acción la excepción del querellado fué debidamente deses-timada.
El comentarista McGruillin en su obra sobre corporacio-nes municipales, vol. VII, pág. 6818, suplemento de 1921, dice sobre este particular lo siguiente: “El requisito de que la convocatoria debe expresar el objeto a propósito de la reunión debe ser observado substancialmente. Omitiendo detalles, la convocatoria debe manifestar su objeto con cer-teza y precisión. Una convocatoria que meramente expresa que el objeto de la reunión es ‘considerar ordenanzas’ es demasiado indeterminado. El propósito de la ley es que la convocatoria sea suficientemente específica y cierta para dar conocimiento del carácter de los asuntos que serán re-sueltos para, que sus miembros, y por ellos el público, pue-dan generalmente tener algún conocimiento de lo que se in-*755tenta hacer, ya sea legislativo o de otra clase, y alguna opor-tunidad para pensar en ello.” Whitney v. New Haven, 58 Conn. 45, 20 Atl. 666; Mills v. City of San Antonio (Tex. Civ. 1901) 658 S. W. 1121; Richardson v. City of Omaha, (74 Neb. 297) 104 N. W. 172; Gale v. City of Moscow, 15 Ida. 332, 97 P. 828; Contracting Co. v. Kleiderer, 146 Ky. 442, 142 S. W. 720; Reunter v. Contracting Co. 143 Ky. 557, 136 S. W. 1028; State v. Oconto Electric Co., 165 Wis. 467, 161 N. W. 789; St. Louis v. Withaus, 16 Mo. A. 247, 3 S. W. 395.
Examinemos ahora la cuestión de la sentencia por las alegaciones.
Ordena la sección 4* de la ley estableciendo el procedi-miento de quo ivarranto (Comp. see. 1322) que todo deman-dado que haya sido citado o a quien se le haya notificado por medio de entrega de una copia de la información en la forma determinada por' la ley tendrá obligación de contes-tar (to plead) a los cargos que aquélla contenga, en el día señalado para la devolución de la citación diligenciada o cuando. se le notifique con la entrega de una copia de la denuncia al vencimiento del plazo que la corte le conceda, y si así no lo hiciere la corte podrá dictar sentencia en re-beldía (nihil dixit). En la sección quinta se dice “la corte en la cual se haga cualquier solicitud en la forma ya men-cionada, podrá conceder al demandante o a cualquier de-mandado, el plazo que dicha corte juzgue razonable y justo para la defensa, contestación u objeciones de cualquiera de las partes.
Según esos artículos lo que tiene que hacer un deman-dado en un procedimiento de quo warranto es contestar la querella, aunque puede serle concedido un plazo para for-mular cualquier- defensa, contestación u objeciones que la corte juzgue razonable.
En este caso el demandado no presentó una contestación como debió haber hecho estableciendo los hechos que de-mostrasen la legalidad de su nombramiento, sino que se li-*756mito a formular varias excepciones de derecho sin obtener permiso de la corte para promoverlas, pero como la corte-tácitamente las admitió desde el momento en que permitió' qne fueran disentidas y las resolvió, aunque en contra del querellado, nos parece que la justicia requiere que se dé-una oportunidad al demandado para que conteste la quere-lla, aunque no ha pedido permiso para tal alegación, pues en verdad no tuvo tiempo entonces para formularla, toda vez que en una sola decisión fueron resueltas las cuestio-nes de derecho que promovió y también fue dictada la sen-tencia en su contra por falta de contestación.
No. 3451.
Octubre 30, 1924.
Como el asunto vuelve a la corte de distrito, es conve-niente que digamos algo con respecto a cierto pronuncia-miento de la sentencia apelada. No se limitó la corte de-distrito a dictar sentencia declarando la querella con lugar y en consecuencia que el querellado ocupaba ilegalmente el cargo de alcalde y que debía ser desposeído de él sino que decidió también que no existía vacante del alcalde anterior. Tal cuestión no fué debidamente sometida a la corte por la alegaciones de la querella, a menos que pudieran tomarse-corno tales las palabras “supuesta vacante,” cosa imposi-ble dentro de nuestro sistema de alegaciones.
Si el querellante cree que debe y puede someter tal asunto a la decisión del tribunal de distrito puede éste per-mitirle que enmiende la querella para alegar los hechos de-mostrativos de la no existencia de la vacante, de los cuales surja como consecuencia necesaria la ilegalidad del nombra-miento del querellado, porque la asamblea municipal sólo puede hacer el nombramiento de alcalde en caso de vacante.
Por virtud de todo lo expuesto-la .sentencia apelada debe ser revocada y el caso devibelto a la corte de su origen para ulteriores procedimientos no incompatibles con esta opinión_
RESOLUCIÓN SOBRE RECONSIDERACIÓN
Examinada la moción de reconsideración presentada por *757el Fiscal General, entendiendo la corte que su facultad para revocar una sentencia dictada bajo las circunstancias de la que fué pronunciada en este caso, es completa, y entendiendo además que los fines de la justicia exigían que se diera al querellado, aun cuando no lo solicitara expresamente, una oportunidad para defenderse, no ha lugar a la reconsidera-ción solicitada.